Judgment as to defendant Mercedes Benz Co., Inc., unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Seudder, Tompkins and Davis, JJ. Judgment as against defendant Anna Novick reversed on the law and the facts and a new trial granted, costs to appellant to abide the event, on the ground that the verdict of the jury on the question of negligence is against the weight of the evidence. Lazansky, P. J., Seudder and Tompkins, JJ., concur; Carswell and Davis, JJ., dissent and vote to affirm.